Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	Applicant's amendments to claims 1-4 and submission of new claims 25-28 in the reply filed on 5/10/2022 are acknowledged. 
	
	As a result, claims 10-22 and 24 are withdrawn for being drawn to non-elected invention.
	Claims 1-9, 23 and 25-28 are examined on the merits.

2.	The rejections and objections not recited in this action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-9 and 23 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation CDK8 genes and JAZ1, JAZ2, JAZ5 and JAZ6 gene renders claims indefinite. It is unclear what is considered as a CDK8 gene or a JAZ1, JAZ2, JAZ5 AND JAZ6 gene. The sole designation of a nucleotide sequence by JAZ1,JAZ2, JAZ5,JAZ6 gene from a plant is arbitrary and creates ambiguity in the claims.  For example, the nucleotide sequence in this application could be designated by some other arbitrary means, or the assignment of said name could be arbitrarily changed to designate a different nucleotide sequence.  If either event occurs, one’s ability to determine the metes and bounds of the claim would be impaired.  Still further, JAZ 1, 2, 5, 6 are named according to Arabidopsis sequence, it is not clear in other plants, there are corresponding homologous genes, needless to say the gene names used to refer those genes. See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).  The metes and bounds are not clear.The metes and bounds are not clear.
In claim 2 and 23, the recitation, “JAZ1, JAZ2, JAZ3, JAZ4, JAZ5,JAZ6, JAZ7, JAZ9,JAZ10 or JAZ13”, and “JAZ1,JAZ2,JAZ5 and JAZ6” render the claims indefinite.  The sole designation of a nucleotide sequence by JAZ1,JAZ2, JAZ3, JAZ4, JAZ5,JAZ6, JAZ7, JAZ9,JAZ10 or JAZ13 gene from a plant is arbitrary and creates ambiguity in the claims.  For example, the nucleotide sequence in this application could be designated by some other arbitrary means, or the assignment of said name could be arbitrarily changed to designate a different nucleotide sequence.  If either event occurs, one’s ability to determine the metes and bounds of the claim would be impaired.  Still further, JAZ 1-13 are named according to Arabidopsis sequence, it is not clear in other plants, there are corresponding homologous genes, needless to say the gene names used to refer those genes. See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).  The metes and bounds are not clear.
Applicants traverse in the paper filed 5/10/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that the language of the claims is clear and defined, especially in view of the teaching of the specification (response, page 10).
The Office contends that Applicants failed to point out where in the specification  or the prior art the gene names are clearly defined. Therefore, for the reason stated above, the rejection is maintained.
				Written Description
4.	Claims 1-9 and 23 remain and claims 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
          A review of the full content of the specification indicates that obtaining any plant with loss of function mutation in CDK8 gene and at least one mutation in four or more JAZ genes such as JAZ1, JAZ2, JAZ5 and JAZ6, or optionally together with JAZ3, JAZ4 JAZ7, JAZ9,JAZ10 or JAZ13 genes is essential to the operation of the claimed invention.
The specification teach JAZ1, JAZ2, JAZ3, JAZ4, JAZ5,JAZ6, JAZ7, JAZ9,JAZ10 or JAZ13 genes from Arabidopsis. The specification further teach jazD and jazQ in which at least four jaz genes are disrupted show reduced growth and fertility (Example 2) . The specification teaches constitutive activation of JA-mediated and ethylene-mediated defense pathway (Example 3). The specification teaches ckd8 further restore the low seed yield of jazD, while maintaining robust defense against insect herbivore (Example 6).
First, neither the specification nor the prior art teaches cdk8 gene jaz genes in any plant other than those in Arabidopsis needless to say the mutant plants other than Arabidopsis. The specification also fails to describe conserved structure for cdk8 gene jaz genes.  
Still further specification only describes Arabidopsis mutant with loss of function mutation in CDK8 gene and at least one mutation in four or more JAZ genes such as jazD and jazQ. The specification also fails to describe what combination of the four genes out of 12 JAZ genes could be used for instant invention. Given the broadness of the claims, it is concluded that Applicants are not in possession of claimed genus which is any plant having loss of function mutation in CDK8 gene and at least one mutation in four or more JAZ genes.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
 	Applicants fail to describe a representative number of the mutant plant having loss of function mutation in CDK8 gene and at least one mutation in four or more JAZ genes.  Applicants only describe Arabidopsis mutants.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
Applicants traverse in the paper filed 5/10/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that the specification have illustrated exactly what sequence and domains are conserved in these protein (response, page 10).
The Office contends that the specification only provides some sequences from either maize, wheat, soybean or rice with limited homology to JAZ genes by sequence comparison.  There is no correlation between those sequences with their functions. Therefore, for the reason stated above, the rejection is maintained.

Conclusion

Claims 1-9, 23 and 25-28 are rejected. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/LI ZHENG/Primary Examiner, Art Unit 1662